DETAILED ACTION
	Receipt of Applicant’s Amendment, filed January 28, 2019 is acknowledged.  
Claims 1-12 were amended.
Claims 1-12 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they contain color.  Specifically, Figures 1, 2, and 3 contains grey shading; Figure 3 contains grey boxes and title bars.  Grey colorations do not qualify as the required black ink on white paper, and easily become blurred or lost during scanning and printing of the document.
Drawings are normally required to be submitted in black ink on white paper.  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

 Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not include any indication of what is new in the art to which the invention pertains, but instead references to purported merits (i.e. work efficiently with data).  The current abstract merely states the general field of art the disclosure relates to without detailing describing the invention in any way.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is object to as it is not descriptive.  The instant claims explicitly recites the instantiation of a single workflow.  There are not multiple workflows recited, much less any apparent “link” between workflows.  There does not appear to be any ‘link’ present within the claimed device.  It is unclear how the instant title relates to the claimed device.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the at least one data fragment is operable to be currently selected when presented in the respective at least one presentation space, and in response to selection of the at least one data fragment".  
There is insufficient antecedent basis for the “in response to selection” limitation in the claim.  No selection has been recited as being performed by the claimed device.  The claimed device recites where the data fragment is “operable” to be selected, but this does not state that it is selected.  Merely that it is able to be selected.
current" in claim 1 is a relative term which renders the claim indefinite.  The term "currently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For examination purposes this claim limitation has been construed to mean --the at least one data fragment is selected when presented in the respective at least one presentation space, and in response to selection of the at least one data fragment…--.  Claim 8 recites substantially similar claim limitations and has been similarly rejected and interpreted.

Claim 1 recites the limitation " iv. instantiating at least one presentation space associated with each of the at least two screens, and … in response to selection of the at least one data fragment, at least one other of the at least one presentation space presents a corresponding data fragment.".  There is insufficient antecedent basis for this limitation in the claim.  No “other” presentation space has been defined.  It is noted that as the claim is recited only one presentation space is required to be present, this one presentation space being associated with at least two screens.  Thus the reference to the other of the at least one presentation space lacks antecedent basis.  For examination purposes this claim limitation has been construed to mean --iv. Instantiating a first and a second presentation space each associated with the at least two screens, and … the at least one data fragment selected when presented in the first presentation space, and in response to selection of the at least one data fragment, the second presentation space presenting a corresponding data fragment --. Claim 8 recites substantially similar claim limitations and has been similarly rejected and interpreted.

Claim 2 recites the limitation "wherein the at least one presentation space has a constraint bar, having at least one of: i. a search box, ii. a filter box, and iii. a sort box, configured to constrain the data fragments presented, respectively by search, filter and sort.".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what is configured to constrain the data fragments.  One may reasonably read the structure of the claim language to mean that any one of the search box, the filter box, or the sort box is configured to constrain the data fragments presented.  Yet this is logically inconsistent as it is illogical to configure a search box to filter or sort, a filter box to search or sort, or a sort box to search or filter.  The only explicitly recites that only one of the recited search box, filter box, or sort box is required.  There is no logically sound interpretation for the claim language which fits within the structure of the claim language.    For examination purposes this claim limitation has been construed to mean -- wherein the at least one presentation space has a constraint bar, having at least one of: i. a search box, configured to constrain the data fragments presented by search; ii. a filter box, configured to constrain the data fragments presented by filter; and iii. a sort box, configured to constrain the data fragments presented by sort--.

Claim 3 recites the limitation "wherein: the at least one presentation space is operable to have focus, and in response to the at least one presentation space having focus, at least one other of the at least one presentation space presents a constrained 
Reciting that the device is operable to do something requires that it is able to perform the function, but does not require that the function be performed.  The reference to the at least one presentation space having focus lacks antecedent basis as no focusing operation has been performed.
No “other” presentation space has been defined.  It is noted that as the claim is recited only one presentation space is required to be present, this one presentation space being associated with at least two screens.  Thus the reference to the other of the at least one presentation space lacks antecedent basis.
When read in view of Page 9 line 29 through Page 10 line 21 the presentation space is identified as having focus when it is the currently selected presentation space.  Each uniquely labeled claim element is expected to refer to a unique claim element.  Same elements are expected to be referenced using the same claim label.  The use of two distinct claim labels (i.e. “selected” and “focus”) to refer to the same claim element produces a lack of antecedent basis in the claims.
For examination purposes this claim limitation has been construed to mean --wherein: the first presentation space is selected, and in response to the at least one presentation space being selected, the second presentation space presents a constrained data fragment constrained by the constraint bar of the first presentation space --.  Claim 11 recites substantially similar claim limitations and is similarly rejected and interpreted.

.--


Claim Objections
Claims 8-12 are objected to because of the following informalities.  Appropriate correction is required.
on presentation space”.  This claim language appears to contain a typo.  For examination purposes this claim limitation has been construed to mean -- d. instantiating at least one presentation space --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Northwoods [OnBase with Workflow 9.2.0].
With regard to claim 1 Northwood teaches An electronic device (Northwood, Page 2 “Our Computer training products and services focus on helping our customers improve productivity through the successful implementation of technology”), comprising: 
a. a processor as the CPU of the computer inherently necessary to implemented the disclosed product (Northwood, Page 2 “Our Computer training products and services focus on helping our customers improve productivity through the successful implementation of technology”), 
b. a storage medium as the RAM of the computer inherently necessary to implemented the disclosed product (Northwood, Page 2 “Our Computer training , and 
c. a client component stored on the storage medium, the client component comprising machine-executable code executable by the processor to manage data as the instructional code inherently necessary to implemented the disclosed product (Northwood, Page 2 “Our Computer training products and services focus on helping our customers improve productivity through the successful implementation of technology”), wherein managing data comprises: 
i. instantiating a workflow (Northwoods, Page39 “Workflow is a module of OnBase that allows you to manage and work case documents electronically”; Page 40 “Launching workflow”), 
ii. instantiating a workspace associated with the workflow (Northwoods, Page 40 “1.  Select a Life Cycle Folder”), 
iii. instantiating at least two screens as the windows opened (Northwoods, Page 40 “1.  Select a Lifecycle Folder.  Two things happen”; See Figure on Page 39 Document Name, Action Window, Related Documents, Document and AdHoc Tasks screens are opened”) associated with the workspace as the Lifecycle Folder (Id), 
iv. instantiating at least one presentation space associated with each of the at least two screens as the view of the data is populated within the window (Northwoods, Page 40, “a. Documents in the folder are listed in the Document List window below the Life Cycle window.  B. Task Buttons (Ad Hoc Tasks) display in the Tasks pane on the far right”), and 
v. presenting a respective at least one data fragment in each respective at least one presentation space as the document displayed in both the Document Name window, the document window, and the related Tasks in the Ad Hoc Task window (Northwood, Page 41 see Figure), 
wherein: 
the at least one data fragment is operable to be currently selected when presented in the respective at least one presentation space  as the document name is selected by the user in the document list window (Northwood, Page 41 “2. Select a document in the Document List window.  Two things happen: a. The document displays in the center window.  b. Relevant documents in OnBase that have the same case number are listed in the bottom left window (related documents window”), and 
in response to selection of the at least one data fragment as the selection of the Document name (Id), at least one other of the at least one presentation space presents a corresponding data fragment as displaying the document in the center window and the relevant documents in the relevant document window (Northwood, Page 41 “2. Select a document in the Document List window.  Two things happen: a. The document displays in the center window.  b. Relevant documents in OnBase that have the same case number are listed in the bottom left window (related documents window”).  

With regard to claim 2 Northwood further teaches wherein the at least one presentation space has a constraint bar, having at least one of: 
i. a search box (Northwoods, Page 5 “Searching OnBase with Keyword values enables you to retrieve all digital documents (records) for a certain client”; Page 6 Top Figure shows the Magnifying glass icon on the tool bar), 
ii. a filter box (Northwoods, Page 42 “Filtering documents allows you to view only a specific group of documents in a Workflow folder… 1. Select the folder you want to filter… 2. Click the Filter button on the Workflow Tool Bar”), and 
iii. a sort box (Northwoods, Page 5 “Customer Query results can be sorted by Column Headers”; Page 6 “6. Optional – To sort by a column in ascending order, click the column header.  To sort by the column in descending order, click the column header again”), 
configured to constrain the data fragments presented, respectively by search (Northwoods, Page 5 “Searching OnBase with Keyword values enables you to retrieve all digital documents (records) for a certain client”), filter (Northwoods, Page 43 “Only the documents in the folder with the case number you selected will display in the Document Name Window and in the Related Documents Window”) and sort (Northwoods, Page 5 “Customer Query results can be sorted by Column Headers”; Page 6 “6. Optional – To sort by a column in ascending order, click the column header.  To sort by the column in descending order, click the column header again”).  

With regard to claim 3 Northwood further teaches wherein: 
the at least one presentation space is operable to have focus as the document name is selected by the user in the document list window (Northwood, Page 41 “2. Select a document in the Document List window.  Two things happen: a. The , and 
in response to the at least one presentation space having focus as the selection of the Document name (Id), at least one other of the at least one presentation space presents a constrained data fragment constrained by the constraint bar of the at least one presentation space as displaying the document in the center window and the relevant documents in the relevant document window (Northwood, Page 41 “2. Select a document in the Document List window.  Two things happen: a. The document displays in the center window.  b. Relevant documents in OnBase that have the same case number are listed in the bottom left window (related documents window”).  

With regard to claims 4 and 6 Northwood further teaches wherein the at least one presentation space has at least one of: 
i. a table space (Northwood, Page 39 see the Table of Related documents in the Related Documents Space”), 
ii. a detail space (Northwood, Page 39 See the Arrival Time details in the Document Name Space in the Figure), and 
iii. a mash-up space (Northwood, Page 45 “The designated Combined View folders automatically have their documents displayed in the Documents Name Window”).  

With regard to claims 5 and 7 Northwood further teaches wherein the at least two screens respectively have tabs for selecting between presentation spaces (Northwood, Page 45 “You can set your Workflow windows so that they appear as tabs at the bottom of your screen”).  

With regard to claim 8 Northwood teaches A computer-implemented method for managing data, comprising: 
a. instantiating a workflow (Northwoods, Page39 “Workflow is a module of OnBase that allows you to manage and work case documents electronically”; Page 40 “Launching workflow”), 
b. instantiating a workspace associated with the workflow (Northwoods, Page 40 “1.  Select a Life Cycle Folder”), 
c. instantiating at least two screens as the windows opened (Northwoods, Page 40 “1.  Select a Lifecycle Folder.  Two things happen”; See Figure on Page 39 Document Name, Action Window, Related Documents, Document and AdHoc Tasks screens are opened”) associated with the workspace as the Lifecycle Folder (Id), 
d. instantiating at least on presentation space associated with each of the at least two screens as the view of the data is populated within the window (Northwoods, Page 40, “a. Documents in the folder are listed in the Document List , and 
e. presenting a respective at least one data fragment in each respective at least one presentation space as the document displayed in both the Document Name window, the document window, and the related Tasks in the Ad Hoc Task window (Northwood, Page 41 see Figure), 
wherein: 
the at least one data fragment is operable to be currently selected when presented in the respective at least one presentation space as the document name is selected by the user in the document list window (Northwood, Page 41 “2. Select a document in the Document List window.  Two things happen: a. The document displays in the center window.  b. Relevant documents in OnBase that have the same case number are listed in the bottom left window (related documents window”), and 
in response to said selection as the selection of the Document name (Id), at least one other of the at least one presentation space presents a corresponding data fragment as displaying the document in the center window and the relevant documents in the relevant document window (Northwood, Page 41 “2. Select a document in the Document List window.  Two things happen: a. The document displays in the center window.  b. Relevant documents in OnBase that have the same case number are listed in the bottom left window (related documents window”).  

 further comprising constraining the data fragment presented in at least one presentation space (Northwoods, Page 5 “Searching OnBase with Keyword values enables you to retrieve all digital documents (records) for a certain client”; Page 6 Top Figure shows the Magnifying glass icon on the tool bar; Northwoods, Page 42 “Filtering documents allows you to view only a specific group of documents in a Workflow folder… 1. Select the folder you want to filter… 2. Click the Filter button on the Workflow Tool Bar”; Northwoods, Page 5 “Customer Query results can be sorted by Column Headers”; Page 6 “6. Optional – To sort by a column in ascending order, click the column header.  To sort by the column in descending order, click the column header again”).  

With regard to claim 10 Northwood further teaches wherein constraining includes at least one of:
a. searching (Northwoods, Page 5 “Searching OnBase with Keyword values enables you to retrieve all digital documents (records) for a certain client”; Page 6 Top Figure shows the Magnifying glass icon on the tool bar), b. filtering (Northwoods, Page 42 “Filtering documents allows you to view only a specific group of documents in a Workflow folder… 1. Select the folder you want to filter… 2. Click the Filter button on the Workflow Tool Bar”), and c. sorting (Northwoods, Page 5 “Customer Query results can be sorted by Column Headers”; Page 6 “6. Optional – To sort by a column in ascending order, click the column header.  To sort by the column in descending order, click the column header again”).  

 a. selecting the at least one presentation space to have focus as the document name is selected by the user in the document list window (Northwood, Page 41 “2. Select a document in the Document List window.  Two things happen: a. The document displays in the center window.  b. Relevant documents in OnBase that have the same case number are listed in the bottom left window (related documents window”; Note that “focus” has been interpreted in view of Page 9 line 29 through Page 10 line 21, in which the presentation space is identified as having focus when it is the currently selected presentation space”), and 
b. in response to the at least one presentation space having focus as the selection of the Document name (Id), 
presenting a constrained data fragment in at least one other of the at least one presentation space as displaying the document in the center window and the relevant documents in the relevant document window (Northwood, Page 41 “2. Select a document in the Document List window.  Two things happen: a. The document displays in the center window.  b. Relevant documents in OnBase that have the same case number are listed in the bottom left window (related documents window”).  

With regard to claim 12 Northwood further teaches A computer program product comprising a computer readable medium storing computer executable instructions thereon that when executed by a computer perform the method steps of claim 8 as the various components of the computer inherently necessary to implemented the disclosed product (Northwood, Page 2 “Our Computer training .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cochran [4879648] teaches techniques where the user is operable to select a first data fragment in a first section of the display screen, which causes a second related data fragment to be displayed in a second section of the display screen.
Crosbie [2011/0040726] teaches techniques where the user is operable to select data-oriented views thereby controlling the browser application display rendered.
Sola [2012/0144332] teaches techniques where a screen is divided into multiple sections.  Selection of data elements in a first section determines what is displayed in the other sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA L WILLIS/Primary Examiner, Art Unit 2158